 


110 HR 2334 IH: Rocky Mountain National Park Wilderness and Indian Peaks Wilderness Expansion Act
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2334 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2007 
Mr. Udall of Colorado (for himself and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate as wilderness certain land within the Rocky Mountain National Park and to adjust the boundaries of the Indian Peaks Wilderness and the Arapaho National Recreation Area of the Arapaho National Forest in the State of Colorado. 
 
 
1.Short titleThis Act may be cited as the Rocky Mountain National Park Wilderness and Indian Peaks Wilderness Expansion Act. 
2.PurposesThe purposes of this Act are— 
(1)to include in the National Wilderness Preservation System certain land within the Rocky Mountain National Park, Colorado, to protect— 
(A)the enduring scenic and historic wilderness character and unique wildlife values of the land; and 
(B)the scientific, educational, inspirational, and recreational resources, values, and opportunities of the land; and 
(2)to adjust the boundaries of the Indian Peaks Wilderness and Arapaho National Recreation Area of the Arapaho National Forest. 
3.DefinitionsIn this Act: 
(1)MapThe term Map means the map entitled Rocky Mountain National Park, Colorado Wilderness Boundaries and dated September 2006. 
(2)ParkThe term Park means the Rocky Mountain National Park in the State. 
(3)Potential wilderness landThe term potential wilderness land means— 
(A)the land identified on the Map as potential wilderness; and 
(B)any land acquired by the United States on or after the date of enactment of this Act that is— 
(i)located within the boundaries of the Park; and 
(ii)contiguous with any land designated as wilderness by section 4(a). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Colorado. 
(6)TrailThe term Trail means the East Shore Trail established under section 5(a). 
(7)WildernessThe term Wilderness means the Rocky Mountain National Park Wilderness designated by section 4(a). 
4.Rocky Mountain National Park Wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), there is designated as wilderness and as a component of the National Wilderness Preservation System approximately 249,339 acres of land in the Park, as generally depicted on the Map, which shall be known as the Rocky Mountain National Park Wilderness. 
(b)Map and boundary description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and boundary description of the Wilderness. 
(2)AvailabilityThe map and boundary description submitted under paragraph (1) shall be on file and available for public inspection in the Office of the Director of the National Park Service. 
(3)CorrectionsThe Secretary may correct clerical and typographical errors in the map and boundary description submitted under paragraph (1). 
(4)EffectThe map and boundary description submitted under paragraph (1) shall have the same force and effect as if included in this Act. 
(c)Inclusion of potential wilderness land 
(1)In generalOn publication in the Federal Register of a notice by the Secretary that all uses of a parcel of potential wilderness land inconsistent with the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased, the parcel shall be— 
(A)included in the Wilderness; and 
(B)managed in accordance with this section. 
(2)Map and boundary descriptionThe Secretary shall modify the map and boundary description prepared under subsection (b) to reflect the inclusion of the parcel in the Wilderness. 
(d)Exclusion of certain landThe boundaries of the Wilderness shall specifically exclude: 
(1)The Grand River Ditch (including the main canal of the Grand River Ditch and a branch of the main canal known as the Specimen Ditch), the right-of-way for the Grand River Ditch, land 200 feet on each side of the marginal limits of the Ditch, and any associated appurtenances, structures, buildings, camps, and work sites in existence as of June 1, 1998. 
(2)Land owned by the St. Vrain & Left Hand Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to the Reservoir from the North St. Vrain Creek, comprising approximately 35.38 acres. 
(3)Lands owned by the Wincentsen-Harms Trust, comprising approximately 2.75 acres. 
(4)Land within the area depicted as the East Shore Trail Area on the map prepared under subsection (b)(1). 
(e)Administration 
(1)In generalSubject to valid existing rights, any land designated as wilderness under subsection (a) or added to the Wilderness after the date of enactment of this Act under subsection (c) shall be administered by the Secretary in accordance with— 
(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(B)this Act. 
(2)Effective date of wilderness actWith respect to the land designated as Wilderness by subsection (a) or added to the Wilderness after the date of enactment of this Act under subsection (c), any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act or the date of enactment of the Act adding the land to the Wilderness, respectively. 
(3)Water rights 
(A)FindingsCongress finds that— 
(i)according to decisions of the State courts, the United States has existing rights to water within the Park; 
(ii)the existing water rights are sufficient for the purposes of the Wilderness; and 
(iii)based on the findings described in clauses (i) and (ii), there is no need for the United States to reserve or appropriate any additional water rights to fulfill the purposes of the Wilderness. 
(B)No reservation of water rightsNothing in this Act or any action carried out pursuant to this Act shall constitute an express or implied reservation by the United States of water or water rights for any purpose. 
(4)Grand River Ditch 
(A)LiabilityNotwithstanding any other provision of law, or any stipulation or applicable agreement, during any period in which the Water Supply and Storage Company (or any successor in interest to the Water Supply and Storage Company with respect to the Grand River Ditch) operates and maintains the portion of the Grand River Ditch within the Park in compliance with an operations and maintenance agreement between the Water Supply and Storage Company and the National Park Service entered into on ____________, no individual or entity who owns, controls, or operates the Grand River Ditch shall be liable for any response costs or for any damages to, loss of, or injury to the resources of the Park resulting from any cause or event (including, but not limited to, water escaping from any part of the Grand River Ditch by overflow or as a result of a breach, failure, or partial failure of any portion of the Grand River Ditch, including the portion of the ditch located outside the Park), unless the damages to, loss of, or injury to the resources are proximately caused by the negligence or an intentional act of the individual or entity. 
(B)LimitationNothing in this section limits or otherwise affects any liability of any individual or entity for damages to, loss of, or injury to any resource of the Park resulting from any cause or event that occurred before the date of enactment of this Act. 
(C)Existing activitiesNothing in this Act, including the designation of the Wilderness under this section, shall restrict or otherwise affect any activity (including an activity carried out in response to an emergency or catastrophic event) on, under, or affecting the Wilderness or land excluded under subsection (d)(1) relating to the monitoring, operation, maintenance, repair, replacement, or use of the Grand River Ditch that was authorized or approved by the Secretary as of the date of enactment of this Act. 
(D)No effectNotwithstanding any other provision of any previous or existing law, any stipulation, or any agreement, or interpretation thereof, use of water transported by the Grand River Ditch for a main purpose or main purposes other than irrigation shall not terminate or adversely affect the right-of-way of the Grand River Ditch, and such right-of-way shall not be deemed relinquished, forfeited, or lost, solely because such water is used for a main purpose or main purposes other than irrigation. 
(5)Colorado-Big Thompson project and Windy Gap project 
(A)Existing activitiesActivities (including activities that are necessary because of emergencies or catastrophic events) on, under, or affecting the Wilderness relating to the monitoring, operation, maintenance, repair, replacement, or use of the Alva B. Adams Tunnel at its designed capacity and all other Colorado-Big Thompson Project facilities located within the Park that were allowed as of the date of enactment of this Act under the Act of January 26, 1915 (16 U.S.C. 191)— 
(i)shall be allowed to continue; and 
(ii)shall not be affected by the designation of the Wilderness under this section. 
(B)EffectNothing in this Act or the designation of the Wilderness shall prohibit or restrict the conveyance of any water through the Alva B. Adams Tunnel for any purpose. 
(C)New reclamation projectsNothing in the first section of the Act of January 26, 1915 (16 U.S.C. 191), shall be construed to allow development in the Wilderness of any reclamation project not in existence as of the date of enactment of this Act. 
(6)No buffer zone 
(A)In generalNothing in this Act creates a protective perimeter or buffer zone around the Wilderness. 
(B)Activities outside wildernessThe fact that a nonwilderness activity or use can be seen or heard from within the Wilderness shall not preclude the conduct of the activity or use outside the boundary of the Wilderness. 
(7)Fire, insect, and disease controlIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the Wilderness as are necessary to control fire, insects, and diseases, including the use of mechanized tools, subject to such conditions as the Secretary determines to be desirable. 
(8)Management authorityNothing in this Act shall be construed as reducing or restricting the authority of the Secretary to manage the lands and other resources within the Park pursuant to the Act of January 26, 1915 (16 U.S.C. 191), and other laws applicable to the Park as of the date of enactment of this Act. 
5.East Shore Trail Area in Rocky Mountain National Park 
(a)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary shall establish within the East Shore Trail Area in Rocky Mountain National Park an alignment line for a trail, to be known as the East Shore Trail, to maximize the opportunity for sustained use of the Trail without causing— 
(1)harm to affected resources; or 
(2)conflicts among users. 
(b)Boundaries 
(1)In generalAfter establishing the alignment line for the Trail under subsection (a), the Secretary shall— 
(A)identify the boundaries of the Trail, which shall not extend more than 25 feet east of the alignment line or be located within the wilderness area; and 
(B)modify the map of the Wilderness prepared under section 4(b)(1) so that the western boundary of the Wilderness is 50 feet east of the alignment line. 
(2)AdjustmentsTo the extent necessary to protect National Park System resources, the Secretary may adjust the boundaries of the Trail, if the adjustment does not place any portion of the Trail within the boundary of the Wilderness. 
(c)Inclusion in WildernessOn completion of the construction of the Trail, as authorized by the Secretary— 
(1)any portion of the East Shore Trail Area that is not traversed by the Trail, that is not west of the Trail, and that is not within 50 feet of the centerline of the Trail shall be— 
(A)included in the Wilderness; and 
(B)managed as part of the Wilderness in accordance with section 4; and 
(2)the Secretary shall modify the map and boundary description of the wilderness prepared under section 4(b)(1) to reflect the inclusion of the East Shore Trail Area land in the Wilderness. 
(d)EffectNothing in this section— 
(1)requires the construction of the Trail along the alignment line established under subsection (a); or 
(2)limits the extent to which any otherwise applicable law or policy applies to any decision with respect to the construction of the Trail. 
(e)Relation to land outside wilderness 
(1)In generalExcept as provided in this subsection, nothing in this Act shall affect the management or use of any land not included within the boundaries of the Wilderness or the potential wilderness land. 
(2)Motorized vehicles and machineryNo use of motorized vehicles or other motorized machinery that was not permitted on March 1, 2006, shall be allowed in the East Shore Trail Area except as the Secretary determines to be necessary for use in— 
(A)constructing the Trail, if the construction is authorized by the Secretary; or 
(B)maintaining the Trail. 
(3)Management of land before inclusionUntil the Secretary authorizes the construction of the Trail and the use of the Trail for non-motorized bicycles, the East Shore Trail Area shall be managed— 
(A)to protect any wilderness characteristics of the East Shore Trail Area; and 
(B)to maintain the suitability of the East Shore Trail Area for inclusion in the Wilderness. 
6.Indian peaks wilderness and arapaho national recreation area boundary adjustment 
(a)Indian peaks wilderness boundary adjustmentSection 3(a) of the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon Islands Wilderness Area Act (16 U.S.C. 1132 note; Public Law 95–450) is amended— 
(1)by striking seventy thousand acres and inserting 74,195 acres; and 
(2)by striking dated July 1978 and inserting dated May 2007. 
(b)Arapaho national recreation area boundary adjustmentSection 4(a) of the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon Islands Wilderness Area Act (16 U.S.C. 460jj(a)) is amended— 
(1)by striking thirty-six thousand two hundred thirty-five acres and inserting 35,235 acres; and 
(2)by striking dated July 1978 and inserting dated May 2007. 
7.Authority to lease Leiffer tract 
(a)In generalSection 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k)) shall apply to the parcel of land described in subsection (b). 
(b)Description of the LandThe parcel of land referred to in subsection (a) is the parcel of land known as the Leiffer tract that is— 
(1)located near the eastern boundary of Rocky Mountain National Park in Larimer County, Colorado; and 
(2)administered by the National Park Service. 
 
